Me. Justice Wole
delivered tlie opinion of tlie court.
A complaint sufficiently makes a statement of fact familiarly known to everyone when it says that a person not duly authorized sold “medicines.” If the appellant wanted closer particulars the way was open for him in other ways than by demurrer.
We agree with the appellant that the complaint would be insufficient if the offence charged were solely that of “publicly” giving himself out as a doctor. Such a statement is a conclusion of law. This part of the complaint may be considered as superfluous, for it goes on to set up in effect that the appellant prescribed and ordered for the use of tlie patient, Juana Bodriguez, various medicines in the cure of the disease from which she was suffering, receiving therefor the sum of four dollars on account of a total charge of five dollars for the cure of Juana Bodriguez. In the absence of request for greater particularity the complaint sufficiently charges an act of practising medicine denounced by the Act of March 11, 1915, number 6 of that year.
The judgment must be

A firmed.

'Chief Justice Hernández and Justices dél Toro, Aldrey and Hutchison concurred.